DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Drawings
The 19 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is Examiner’s stated reasons for the allowable subject matter: consider Claim 1, the closest prior art reference, Chen et al. (US 10,322,178), discloses a technique for opening a target tissue using nanodroplets.  Specifically, Chen discloses targeting a region of interest, i.e., a blood vessel proximate the target location in the brain; delivering a plurality of nanobubbles to the region; delivering the therapeutic agent to the region; and applying an ultrasound beam to the region (Chen, Fig. 2 and Column 5, Lines 17-29).  However, the cited prior art reference does not provide a motivation to teach the ordered combination of: “providing bubbles to the region of interest, wherein the bubbles have an average bubble diameter between 200 nm and 10 μm; providing nanodroplets to the region of interest to increase the average diameter of the bubbles that are in the region of interest; and exposing the region of interest to an ultrasound stimulus to generate an image of the region of  allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: El-Sayed et al. (US 2014/0243664).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662